Exhibit 10.103

 

THIS DOCUMENT WAS PREPARED BY
AND AFTER RECORDING RETURN TO:
Jenkens & Gilchrist, a Professional Corporation
1445 Ross Avenue. Suite 3200
Dallas. Texas 75202
Attention:                                         Lawrence C. Adams

 

FIRST AMENDMENT TO
MORTGAGE, SECURITY AGREEMENT AND
ASSIGNMENT OF LEASES AND RENTS AND RELATED DOCUMENTS

 

THIS FIRST AMENDMENT TO MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES
AND RENTS AND RELATED DOCUMENTS (the “Amendment”) is made and entered into this
29th day of December, 1999, by and among HUNTLEY DEVELOPMENT LIMITED
PARTNERSHIP, an Illinois limited partnership (“Borrower”), THE PRIME GROUP,
INC., an Illinois corporation (“Guarantor”), and BEAL BANK, S.S.B., a savings
bank organized under the laws of the State of Texas (“Lender”).

 

W I T N E S S E T H:

 

A.                                    Borrower has heretofore obtained from
Lender a loan (the “Loan”) in the principal amount of Ten Million Dollars
($10,000,000.00).  The Loan is evidenced by that certain Mortgage Note, dated
October 27, 1999, in the stated principal amount of Ten Million Dollars
($10,000,000.00), executed by Borrower and payable to the order of Lender (the
“Note”). The Loan and the Note are secured by, among other things, that certain
Mortgage, Security Agreement and Assignment of Leases and Rents, dated
October 27, 1999, executed by Borrower for the benefit of Lender and which has
been recorded in Kane County, Illinois under Document No. 1999K103679 (the
“Mortgage”).  The Mortgage encumbers certain property as therein described,
including the real property described in Exhibit “A” attached hereto (all
property covered by the Mortgage as of the date hereof is herein referred to as
the “Mortgaged Property”).

 

B.                                      As additional security for the Loan,
Borrower executed and delivered to Lender that certain Collateral Assignment of
Sales Contract, dated October 27, 1999, which has been recorded in Kane County,
Illinois under Document No. 1999K103680 (the “Collateral Assignment”) which
encumbers the real property described on Exhibit “A” hereto and certain
contracts and rights related thereto as described in such Collateral Assignment.

 

C.                                      In connection with the Loan, the
Guarantor, which is affiliated with Borrower, has executed and delivered to
Lender that certain Guaranty Agreement, dated October 27, 1999 (the “Guaranty”).

 

D.                                     A condition to Lender’s agreement to fund
the remaining $6,000,000.00 of unfunded

 

1

--------------------------------------------------------------------------------


 

proceeds of the Loan is that the Borrower must grant to Lender a second priority
mortgage on, and, collateral assignment of contracts relating to, the real
property described on Exhibit “B” attached hereto, all improvements thereon and
all rights, hereditaments and appurtenances relating thereto, including, without
limitation, refunds of funds held as security for certain bonds, including,
without limitation, the Series B Bonds, as such term is defined in the First
Lien Mortgage, as hereinafter defined (such real property, improvements, rights.
hereditaments and appurtenances, and all proceeds of any thereof, together with
all other property. if any, encumbered by the First Lien Mortgage, are referred
to herein collectively as the “Additional Property”).

 

E.                                       The real property described on Exhibit
“B” attached hereto plus certain other portions of the Additional Property are
encumbered by that certain Amended and Restated Mortgage and Security Agreement,
dated as of December 14, 1999, executed by Borrower, for the benefit of U.S.
Bank Trust National Association and which is being recorded in Kane County,
Illinois (the “First Lien Mortgage”).

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged and confessed by
each of the parties hereto, the parties hereto hereby agree as follows:

 

1.                                        The Mortgage and the Collateral
Assignment are hereby amended to provide that the Additional Property is hereby
subjected to the Mortgage and the Collateral Assignment and is encumbered
thereby. Borrower hereby GRANTS, SELLS, ASSIGNS, RELEASES, ALIENS, TRANSFERS,
REMISES, CONVEYS AND MORTGAGES the Additional Property to Lender and grants to
Lender a security interest in the Additional Property, subject to the exceptions
to title listed on Exhibit “C” attached hereto (the “Additional Property
Permitted Encumbrances”), to HAVE AND TO HOLD the Additional Property unto
Lender, its successors and assigns forever, and Borrower does hereby bind
itself, its successors and assigns to warrant and forever defend the title to
the Additional Property unto Lender against every person whomsoever lawfully
claiming or to claim the same or any part thereof, subject only to the
Additional Property Permitted Encumbrances; provided, however, that if Borrower
shall pay in full the Indebtedness, as defined in the Mortgage, and shall fully
perform and discharge the Obligations, as defined in the Mortgage, then the
titles, liens, security interests, estates and rights granted by the Loan
Documents, as defined in the Mortgage, shall terminate; otherwise, the same
shall remain in full force and effect. The Mortgage is further amended to
provide that the Land, as defined in the Mortgage, now also includes the
Additional Property. The Collateral Assignment is further amended to provide
that the Property, as defined in the Collateral Assignment, now also includes
the Additional Property.

 

2.                                        Borrower covenants and agrees with
Lender that the liens and security interests created and granted by the Mortgage
and the Collateral Assignment, as amended hereby, in regard to the Additional
Property, constitute second priority liens and security interests in regard to
all the Additional Property, subject to the First Lien Mortgage and the other
Additional Property Permitted Encumbrances, and that the liens and security
interests created and granted by the Mortgage and the Collateral Assignment, as
amended hereby, in regard to the remainder of the Mortgaged Property or the
Property, as the case may be, other than the Additional Property, constitute
valid, perfected first priority liens and security interests subject only to the
Permitted Encumbrances, as defined in the Mortgage.

 

2

--------------------------------------------------------------------------------


 

3.                                        The Mortgage is further modified to
add the following provisions:

 

(i)                                     The Borrower agrees with the Lender to
fully and timely perform all obligations of the Borrower under that First Lien
Mortgage and the documents secured thereby and to not allow a Default, as such
term is defined in the First Lien Mortgage, to occur;

 

(ii)                               The Borrower agrees with the Lender not to
amend or modify the First Lien Mortgage or any of the documents secured thereby
without the prior written consent of the Lender, which consent may be granted or
withheld at the sole discretion of the Lender;

 

(iii)                               The Borrower agrees with the Lender to
promptly deliver to Lender true, correct and complete copies of any and all
notices the Borrower gives or receives in regard to the First Lien Mortgage or
any of the obligations and indebtedness secured thereby;

 

(iv)                              The Borrower and the Lender agree that the
occurrence of a Default, as defined in the First Lien Mortgage, shall constitute
an Event of Default, as defined in the Mortgage; and

 

(v)                              The Borrower and the Lender agree that any and
all funds held in escrow in regard to the Series B Bonds, as such term is
defined in the First Lien Mortgage, are encumbered by the Mortgage and the
Borrower hereby grants to the Lender a pledge of and security interest in all
such funds, as collateral for the Indebtedness and Obligations secured by the
Mortgage, which pledge of and security interest in all such funds is subject to
the rights of the owner of the First Lien Mortgage in regard to such funds. As
and when any such funds are released from escrow, such funds shall be
immediately delivered to Lender for application to the Indebtedness held by
Lender or, if such Indebtedness cannot be prepaid at the time such funds are
released from escrow, such funds, and a security agreement and other documents
as required by Lender, will be delivered to Lender and held by Lender as
collateral for the Indebtedness and Obligations.

 

4.                                        Lender has not waived, and is not
hereby waiving, any of the duties or obligations of Borrower or the Guarantor
under any of the Loan Documents, as such term is defined in the Mortgage.

 

5.                                        As an additional material inducement
to Lender to enter into this Amendment, Borrower and the Guarantor hereby
affirm, confirm, ratify, renew and extend the debts, duties, obligations,
liabilities, representations, warranties, rights, titles, security interests,
liens, powers and privileges existing by virtue of the Loan Documents, as
modified hereby.

 

6.                                        Notwithstanding anything contained
herein to the contrary, and as an additional material inducement to Lender to
enter into this Amendment, Borrower and the Guarantor hereby agree that Lender
is not hereby releasing, forgiving, discharging, impairing, waiving or
relinquishing any rights, titles, interests, liens, security interests,
collateral, parties, remedies or any other matter with respect to the Loan
Documents, as modified hereby, but rather Lender is expressly retaining and

 

3

--------------------------------------------------------------------------------


 

reserving the same to their fullest extent.

 

7.                                        As an additional material inducement
to Lender to enter into this Amendment, Borrower, on behalf of itself and its
successors, assigns, legal representatives and constituents (whether or not a
party hereto), and Guarantor, on behalf of itself its successors, legal
representatives, assigns and constituents (whether or not a party hereto)
(collectively and individually, ‘Obligors, et al”), hereby fully, finally and
completely release and forever discharge Lender and its successors, assigns,
affiliates, subsidiaries, parents, officers, shareholders, directors, employees,
attorneys and agents, past, present and future, and their respective heirs,
successors and assigns (collectively and individually, “Lender, et al”) of and
from any and all claims, controversies, disputes, liabilities, obligations,
demands, damages, debts, liens, actions and causes of action of any and every
nature whatsoever, and waive and release any defense, right of counterclaim,
right of set-off or deduction to the payment and/or performance of the
Indebtedness and/or Obligations evidenced by the Loan Documents, which Obligors,
et al now have or may claim to have against Lender, et al arising out of,
connected with or relating to any and all acts, omissions or events occurring
prior the execution of this Amendment.

 

8.                                       As an additional material inducement to
Lender to enter into this Amendment, Guarantor hereby represent and warrant to
Lender that:

 

(a)                                  the Loan Documents, as modified hereby, are
in full force and effect, and neither Borrower nor Guarantor has any defense,
counterclaim or offset to the performance of the obligations evidenced by the
Loan Documents, as modified hereby;

 

(b)                                 the representations and warranties of
Borrower and the Guarantor set forth in the Loan Documents are true and correct
in all material respects as of the date hereof and are hereby reaffirmed as if
such representations and warranties have been made on the date hereof, and shall
continue in full force and effect; and

 

(c)                                  this Amendment and the Loan Documents, as
modified hereby, constitute the legal, valid and binding obligations of Borrower
and the Guarantor, enforceable against Borrower and the Guarantor in accordance
with their terms.

 

The representations and warranties of Borrower and the Guarantor contained in
this Amendment shall survive the consummation of the transactions contemplated
by this Amendment.

 

9.                                        Promptly after the execution hereof,
Borrower shall cause Chicago Title Insurance Company (the Title Company”) to
issue to Lender an endorsement, in form acceptable to Lender, to that certain
Loan Policy (the ‘Original Policy”), dated October 29, 1999 (Policy No.
1410000469123KA) issued by the Title Company to Lender in regard to the Mortgage
and being in the face amount of Ten Million Dollars ($10,000,000.00), which
endorsement will confirm that the liens and security interests created by the
Mortgage continue as valid liens in regard to all of the Mortgaged Property,
including the Additional Property, of the priority required by the Mortgage, as
modified hereby, subject only to, as applicable, the exceptions to title
contained in the Original Policy and the Additional Property Permitted
Encumbrances. On demand, Borrower shall pay all costs and expenses incurred by
Lender in connection with this Amendment and the transactions contemplated
hereby, including, without limitation, all premiums and other costs and expenses
relating to the endorsement described above, and all of Lender’s reasonable
attorneys fees and

 

4

--------------------------------------------------------------------------------


 

expenses.

 

10.                                  Except as expressly provided herein, all of
the terms, provisions, debts, duties, obligations, liabilities, representations
and warranties, rights, titles, security interests, liens, powers and privileges
existing by virtue of the Loan Documents, as amended hereby, shall be and
continue in full force and effect and are hereby acknowledged by Borrower and
the Guarantor to be legal, valid, binding and enforceable in accordance with
their terms. Without limitation of the foregoing, the Guarantor covenants and
agrees with Lender that neither the entering into of this Amendment or any other
document by the Lender nor the effecting of the transactions contemplated hereby
or thereby has limited or otherwise affected the obligations of the Guarantor
under the Guaranty, and the Guarantor remains fully liable thereunder.

 

11.                                  This Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of Illinois and
the laws of the United States applicable to transactions within Illinois.

 

12.                                  This Amendment shall be binding upon the
parties hereto and their respective successors and assigns. Nothing contained
herein shall act to amend or modify any of the provisions of the Loan Documents
which restrict or prohibit assignment or transfer. Neither this Amendment nor
any of the Loan Documents may be waived, modified or amended except by an
instrument in writing signed by the party against which the enforcement of such
waiver, modification or amendment is sought, and then only to the extent set
forth in such instrument.

 

13.                                  In addition to the documents, instruments
and acts described in this Amendment which are to be executed and/or delivered
and/or taken pursuant to this Amendment, Borrower and the Guarantor agree to
execute and deliver from time to time upon request by Lender such other
documents and instruments and take such other action as Lender may reasonably
request or require to more fully and completely evidence and carry out the
transaction contemplated by this Amendment. Without limitation of the foregoing,
Borrower and the Guarantor will cause their legal counsel to issue to Lender an
opinion, in form and substance satisfactory to Lender, confirming the existence
and authority of Borrower and Guarantor, the due execution and delivery by
Borrower and Guarantor of this Amendment and of the other documents being
entered into in connection with the transaction contemplated hereby and/or
described herein and the validity, enforceability and binding effect of all such
documents and the Loan Documents, as modified hereby.

 

14.                                  This Amendment and the Loan Documents,
embody and constitute the entire understanding between Lender, Borrower and the
Guarantor with respect to the transactions contemplated in and/or described in
this Amendment and all prior or  contemporaneous agreements, understandings,
representations and statements, oral or written, with respect to such
transactions, are merged into this Amendment.

 

15.                                 This Amendment may be executed in a number
of identical counterparts, each of which for all purposes is deemed an original,
and all of which constitute collectively one agreement; but for the making of
proof of this Amendment, it shall not be necessary to produce or account for
more than one such counterpart.

 

EXECUTED as of the day and year first above written.

 

5

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

 

 

HUNTLEY DEVELOPMENT LIMITED
PARTNERSHIP, an Illinois limited partnership

 

 

 

 

 

 

 

By:

Huntley Development Company,
Managing General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Gary J. Skoien

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

THE PRIME GROUP, INC.,
an Illinois corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Gary J. Skoien

 

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

LENDER:

 

 

 

BEAL BANK, S.S.B.,
a state savings bank

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: William T. Saurenmann

 

 

 

Title:  Senior Vice President

 

6

--------------------------------------------------------------------------------